United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 96-3271
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    * Appeal from the United States District
                                          * Court for the Eastern District of Missouri.
      v.                                  *
                                          *               [Unpublished]
Ronald J. Pulley,                         *
                                          *
             Appellant.                   *
                                     ___________

                                  Submitted: May 20, 1997
                                      Filed: July 29, 1997
                                    ___________

Before BEAM, FRIEDMAN,1 and LOKEN, Circuit Judges.
                            ___________

PER CURIAM.

       Ronald J. Pulley pleaded guilty to distribution of cocaine base, in violation of 21
U.S.C. §§ 841(a)(1) and 841(b)(1)(C). At sentencing, Pulley and the government
stipulated that the quantity of cocaine base attributable to Pulley was more than five
grams but less than twenty grams, and Pulley withdrew his objections to the
presentence report. After advising Pulley of the effects of his guilty plea, the district




      1
      The Honorable Daniel M. Friedman, Circuit Judge, United States Court of
Appeals for the Federal Circuit, sitting by designation.
court2 adopted the presentence report, as modified by the stipulation, as findings of fact.
The district court sentenced Pulley to 121 months of imprisonment, the minimum
sentence under the range produced by application of the Sentencing Guidelines.

       Pulley appeals, claiming a variety of errors in the calculation of his base offense
level and in the adjustments made in determining his total offense level. He also claims
that the district court erred by holding in abeyance his counsel's motion to withdraw
from representation, pending the plea discussions. We have examined each of Pulley's
claims and find them to be without merit. Because extended discussion is not
warranted, we affirm Pulley's sentence. See 8th Cir. R. 47B.

      A true copy.

             ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                           -2-